Citation Nr: 0411047	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to May 1972, 
including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
veteran's claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), evaluating it as 50 percent 
disabling effective July 12, 200.  The veteran disagreed with this 
decision in March 2003 with respect to the 50 percent evaluation 
assigned to his service-connected PTSD.  In a statement of the 
case issued to the veteran and his service representative later 
that same month, in March 2003, the RO concluded that no change 
was warranted in the 50 percent evaluation assigned to the 
veteran's service-connected PTSD.  The veteran perfected a timely 
appeal when he filed a substantive appeal (VA Form 9) in May 2003.  

As set forth below, the appeal on this issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

Following the certification of the veteran's appeal to the Board 
in June 2003, the veteran submitted additional pertinent VA and 
Vet Center treatment records directly to the Board in July 2003 in 
support of the currently appealed claim.  In a statement on a VA 
Form 21-4138 attached to these records, the veteran contended that 
they demonstrated his entitlement to an initial disability rating 
of 70 percent for his service-connected PTSD.  Since the veteran 
has not submitted a waiver of RO jurisdiction over those records, 
this claim must be remanded so that these records can be reviewed 
by the RO in the first instance.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

It also appears from a review of the treatment records submitted 
directly to the Board in July 2003 that there may be additional VA 
treatment records pertinent to the veteran's claim that have not 
been associated with the claims folder.  In this regard, the Board 
notes that the law states that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Consequently, on remand, the RO should attempt to obtain 
the veteran's VA treatment records.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and his service 
representative and request that they identify any VA and non-VA 
health care providers who have treated him for his service-
connected PTSD between July 2000 and the present.  Specifically, 
the RO should obtain the veteran's current treatment records from 
the VA Medical Center in Morgantown, West Virginia, and the Vet 
Center in Morgantown, West Virginia, as well as any other 
pertinent records identified by the veteran, which are not 
currently of record.  If no such records can be located, the RO 
should obtain specific confirmation of this fact and document it 
in the veteran's claims folder.  

2.  Then, the RO should re-adjudicate the veteran's claim of 
entitlement to an initial disability rating in excess of 50 
percent for PTSD in light of all relevant evidence and pertinent 
legal authority.  The RO should provide adequate reasons and bases 
for its determinations, addressing all issues and concerns that 
were noted in this REMAND.




3.  If the benefit sought on appeal remains denied, he and his 
representative should be furnished a Supplemental Statement of the 
Case and be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



